DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 1/10/2022 is acknowledged. Claim 1 has been amended.  Claims 12-20 remain withdrawn from consideration.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 2 recites “a porous capping layer” in line 1. It is unclear whether this is the same or different than the porous capping layer in claim 1.  For purpose of examination, it is interpreted to be the same.
Claim 9 recites “wherein the gate structure comprises a gate insulating layer positioned on the protruding portion, a gate conductive layer positioned on the gate insulating layer” in lines 1-3.  It is unclear whether the “gate insulating layer” is the same or different than the “gate insulating layer” defined in lines 3-4 of claim 1. 
Claim 10 recites “a plurality of contacts positioned on the plurality of covering layers” in lines 1-2.  It is unclear that if the “plurality of contacts” is the same or different than the “plurality of contacts” in line 10 of claim 1. For purpose of examination, it is interpreted that they are the same.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al. (US 2020/0006151 A1) (hereinafter referred to as Kao) in view of Ohta et hereinafter referred to as Ohta) and Shamiryan et al. (US 2014/0273463 A1) (hereinafter referred to as Shamiryan).
Regarding claim 1, Kao teaches a semiconductor device (finFET device formed by method in Figs. 1-11 of Kao), comprising: 
a substrate (20); 
a gate structure (replacement gate 60 in Fig. 11) positioned over the substrate, comprising a gate insulating layer (54), a gate conductive layer (the work function layer such as TiN as described in [0053] of Kao), and a gate filler layer (metal layer of the gate electrode 56 in Fig. 11); 
two source/drain regions (42 in Fig. 11) positioned adjacent to two sides of the gate structure; 
two porous spacers (38 are porous, as described in [0036] of Kao) positioned between the source/drain regions and the gate structure (as shown in Fig. 11 of Kao), wherein top portions of the source/drain regions are respectively correspondingly disposed adjacent to sidewalls of the two porous spacers (as shown in Fig. 11 of Kao); 
a plurality of covering layers (silicide 63) positioned on the two source/drain regions; and 
a plurality of contacts (S/D contact plugs 64) positioned on the plurality of covering layers, wherein top surfaces of the plurality of covering layers are at a vertical level between a vertical level of top surfaces of the two porous spacers and a vertical level of a bottom surface of the gate structure (as shown in Fig. 11), and wherein the plurality of covering layers have a lower resistance compared to the plurality of this is the intended function of the silicide layer 63, i.e. to lower the contact resistance).
But Kao does not teach that the semiconductor device further comprising: a porous capping layer, disposed on a top surface of the gate insulating layer, a top surface of the gate conductive layer, and a top surface of the gate filler layer; wherein a porosity of the two porous spacers is between about 25% and about 100%; and wherein a porosity of the capping layer is between about 25% and about 100%.  
Ohta teaches a semiconductor device (Fig. 1a of Ohta) with a porous capping layer (13a in Fig. 1a).  The porous capping layer is disposed on top of the transistor (as shown in Fig. 1a) and has porosity from 3% to 30% (see [0131] of Ohta).  This porous capping layer reduces the fringe capacitance around the transistor (see [0127] of Ohta).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a porous capping layer over the finFET of Kao, as disclosed by Ohta, in order to reduce fringe capacitance around the device (see [0127] of Ohta).
As incorporated, the porous capping layer 13a of Ohta would be formed on a top surface of the gate insulating layer, a top surface of the gate conductive layer, and a top surface of the gate filler layer (“on top” includes any position above the top surface of these elements and does not require that the capping layer must contact these elements).  Since the porosity of the capping layer 13a is between 3% to 30%, which overlaps with the claimed range of about 25% and about 100%, a prima facie case of obviousness exists and it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the porosity In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
But Kao in view of Ohta does not teach that wherein a porosity of the two porous spacers is between about 25% and about 100%.
Shamiryan teaches a porous low-k dielectric layer (14 in Fig. 1 of Shamiryan) with sidewalls protected by a dielectric layer.  Shamiryan teaches that it is typical to have porosity in the range of 8% to 50% (see [0002] of Shamiryan).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the spacer with porosity in the range of 8% to 50% since this is a well-known porosity for dielectric material to be used in semiconductor industry. 
Since the porosity of the sidewall between 8% to 50% overlapping with the claimed range of about 25% and about 100%, a prima facie case of obviousness exists and it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the porosity of the sidewalls to be between about 25% and about 100%.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Regarding claim 2, Kao-Ohta-Shamiryan teaches all the limitations of the semiconductor device of claim 1, and further comprising a porous capping layer positioned on the gate structure and between the two porous spacers, wherein a as combined in claim 1 above).  
Regarding claim 4, Kao-Ohta-Shamiryan teaches all the limitations of the semiconductor device of claim 1, and further comprising a fin (24 in Fig. 7A of Kao) positioned between the gate structure and the substrate.  
Regarding claim 5, Kao-Ohta-Shamiryan teaches all the limitations of the semiconductor device of claim 4, and also teaches wherein the fin comprises a protruding portion (channel portion covered by the gate, as shown in Fig. 5 of Kao) and two recessed portions (portions of fin 24 that are removed as shown in Fig. 5 of Kao) positioned adjacent to two sides of the protruding portion, wherein a top surface of the protruding portion is at a vertical level higher than a vertical level of top surfaces of the recessed portions (as shown in Fig. 5 of Kao), the gate structure is positioned on the protruding portion (as shown in Fig. 5 of Kao), and the two source/drain regions are positioned on the recessed portions (as shown in Fig. 6A of Kao).  
Regarding claim 8, Kao-Ohta-Shamiryan teaches all the limitations of the semiconductor device of claim 1, and also teaches wherein the plurality of covering layers are formed of metal silicide (as taught in claim 1 above).  
Regarding claim 9, Kao-Ohta-Shamiryan teaches all the limitations of the semiconductor device of claim 8, and also teaches wherein the gate structure comprises a gate insulating layer (54 as taught in claim 1) positioned on the protruding portion, a gate conductive layer (the work function layer such as TiN as taught in claim 1) positioned on the gate insulating layer, and the gate filler layer (metal layer of the gate electrode 56 in Fig. 11.  
Claims 3, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of Ohta and Shamiryan, as applied to claim 4 above, and further in view of Guillorn et al. (US 2018/0254329 A1) (hereinafter referred to as Guillorn).
Regarding claim 3, Kao-Ohta-Shamiryan teaches all the limitations of the semiconductor device of claim 1, but does not teach the device further comprising two bottom etch stop layers positioned under the two porous spacers.  
Guillorn teaches a nanosheet device (see Fig. 8 of Guillorn) that is formed on a SOI substrate (10-12 of Guillorn).  The substrate includes a buried insulator (12 in Fig. 8) between the carrier substrate and under the fin (stack of layers 16-18); this buried insulator layer has thickness ranging from 10 nm to 100 nm (see [0062] of Guillorn).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made Kao’s device on a SOI substrate, as disclosed by Guillorn, in order to reduce parasitic capacitance in a device.
As incorporated, the buried oxide is identified as the bottom etch stop layer and are under the two porous layers.
Regarding claim 6, Kao-Ohta-Shamiryan teaches all the limitations of the semiconductor device of claim 4, but does not teach the device further comprising a first stop layer positioned between the fin and the substrate.  
Guillorn teaches a nanosheet device (see Fig. 8 of Guillorn) that is formed on a SOI substrate (10-12 of Guillorn).  The substrate includes a buried insulator (12 in Fig. 8) between the carrier substrate and under the fin (stack of layers 16-18); this buried insulator layer has thickness ranging from 10 nm to 100 nm (see [0062] of Guillorn).  

Regarding claim 7, Kao-Ohta-Shamiryan-Guillorn teaches all the limitations of the semiconductor device of claim 6, and also teaches wherein the first stop layer has a thickness between about 1 nm and about 50 nm (the range of thickness of the buried oxide layer in Guillorn is from 10nm to 100nm, which overlaps with the claimed range of 1 nm to 50nm.  It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of Ohta and Shamiryan, as applied to claim 9 above and further in view of Chen et al. (US 2019/0148501 A1) (hereinafter referred to as Chen).
Regarding claim 10, Kao-Ohta-Shamiryan teaches all the limitations of the semiconductor device of claim 9, and further comprising a plurality of contacts (contact plugs 64 in Fig. 11, as taught in claim 1) positioned on the plurality of covering layers, but does not teach wherein the plurality of contacts are formed of tungsten, copper, cobalt, ruthenium, or molybdenum.  
Chen teaches a S/D contact plug (1302 in Fig. 13A of Chen) that is made of metal such as W, Cu, Co,… (see [0041] of Chen).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of Ohta and Shamiryan and Chen, as applied to claim 10 above and further in view of Ching et al. (US 2016/0365426 A1) (hereinafter referred to as Ching).
Regarding claim 11, Kao-Ohta-Shamiryan-Ching teaches all the limitations of the semiconductor device of claim 10, but does not teach the device further comprising a plurality of contact liners positioned between the plurality of contacts and the plurality of covering layers, wherein the plurality of contact liners are formed of metal nitride.
Ching teaches a semiconductor device (see Fig. 8A-B of Ching). The device comprises a plurality of metal nitride contact liners (metal nitride layer of the contact plug 70, as described in [0039] of Ching), metal silicide layer (as stated in the last sentence of [0039] of Ching), and metal fill layer such as tungsten (see [0039] of Ching).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have added the contact liner as according to Ching in order to prevent metal atoms of the contact diffusing into the surrounding material such as the ILD. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Tuan A Hoang/           Examiner, Art Unit 2822